Citation Nr: 0513860	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  00-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1970, to include service in Vietnam, and from 
January 1975 to December 1977.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

In March 2001, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.

When the case was last before the Board in June 2001, it was 
remanded for additional development.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with PTSD.

2.  An in-service stressor supporting the diagnosis of PTSD 
has been corroborated by credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
 
The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim for service 
connection PTSD.  Therefore, no further development with 
respect to this matter is required under the VCAA or the 
implementing regulations.

Factual Background

The veteran served in Vietnam from December 1969 to November 
1970.  His MOS was wheeled vehicle repairman.  His record of 
assignments indicates that he served in Company A, 8th 
Engineers Battalion.  Service medical records are negative 
for a diagnosis of PTSD.  

A May 1999 social work service report notes that the veteran 
served in Vietnam as a mechanic but also performed guard duty 
and mine sweeps, and was subjected to incoming fire from 
rockets and mortars.  

A June 1999 individual psychotherapy note indicates that the 
veteran has chronic PTSD.  

A June 1999 mental health stress disorder treatment unit note 
states that the veteran was admitted to the PTSD Recovery 
Program for treatment.  It was noted that the veteran served 
in Company C, 8th Engineers Battalion.  The veteran reported 
an incident in March 1970 while he was in Vietnam where, as 
part of a convoy, he hit a Vietnamese soldier with his 
vehicle and did not stop to assist.  He stated that he did 
not know whether the soldier lived or died.  In addition, the 
veteran reported that in June 1970 he was on the Forward 
Observation Post for a night when he came under friendly 
fire.  The note also states that the veteran was struggling 
with significant and chronic PTSD due to his tour in Vietnam 
when the veteran experienced intermittent exposure to highly 
threatening situations, which apparently did not result in 
development of a numbed emotional state.  

According to a June 2000 letter from the U.S. Armed Services 
Center for Unit Records Research, Company A and Company C, 
8th Engineers Battalion were involved in minesweeping 
operations in Vietnam in 1970.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U. S. Court 
of Appeals for Veterans Claims noted that VA had adopted a 
final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In the present case, the veteran contends that he is entitled 
to service connection for PTSD, which he maintains was 
incurred during service as a result of several stressors, 
namely receiving rocket and mortar fire, hitting and possibly 
killing a Vietnamese soldier while traveling in a wheeled 
vehicle in March 1970, participation in minesweeping 
operations, and receiving friendly fire at Quan Loi in June 
1970.

The post-service medical evidence confirms a current 
diagnosis of PTSD based upon several reported in-service 
stressors.  The medical evidence also documents ongoing 
mental health treatment at the stress disorder treatment unit 
through VA.  The veteran has stated to his mental health 
counselors as well as at the hearing before the undersigned 
that part of his duties in Vietnam included minesweeping 
operations, about which he now has flashbacks.  Although the 
veteran has included more specific, yet unverified stressors 
in his list of stressors, he has consistently included the 
minesweeping operations as a stressor in his statements.  
According to information associated with a June 2000 letter 
from the U.S. Armed Services Center for Unit Records Research 
(CURR), the veteran's Company and Battalion were responsible 
for numerous minesweeping operations in 1970 during the time 
the veteran was in Vietnam.  Although there are no official 
reports specifically documenting the other alleged stressors 
(the March 1970 vehicle accident in which the veteran hit a 
Vietnamese soldier or receiving friendly fire in Quan Loi in 
June 1970), the June 2000 letter from CURR states that 
morning reports could still be obtained from the National 
Personnel Records Center (NPRC).  The RO never attempted to 
retrieve these reports from NPRC.  However, because the 
veteran has a current diagnosis of PTSD based upon his 
service in Vietnam, the stressor involving minesweeping 
operations has been verified, and giving the benefit of the 
doubt to the veteran, the Board finds that service connection 
for PTSD is warranted based upon the current record.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


